Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 15, 2017

                                    No. 04-16-00655-CV

                       IN THE ESTATE OF Ramiro AGUILAR, Jr.

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2800
                         Honorable Tom Rickhoff, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellant.

       It is so ORDERED on February 15, 2017.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2017.

                                              _____________________________
                                              Keith E. Hottle, Clerk